In an action to recover the proceeds allegedly due on two fire insurance policies, defendant New York Property Insurance Underwriting Association appeals from an order of the Supreme Court, Richmond County (Rubin, J.), dated May 5,1981, and amended by a further order of the same court dated June 5, 1981, which granted plaintiff’s motion for partial summary judgment as to the cause of action against defendant New York Property Insurance Underwriting Association. Order reversed, with $50 costs and disbursements, and motion for summary judgment denied. On this record, it cannot be said as a matter of law that no triable issues of fact exist. There is evidence in the record which raises a fact question as to whether the fire at the insured premises occurred while there was a “change of * * * occupancy or [an] increase of hazard” which was within the knowledge of the plaintiff. O’Connor, J. P., Bracken, Niehoff and Boyers, JJ., concur.